I respectfully disagree with my colleagues and conclude that under the totality of the circumstances Officer Ober was justified in making an investigatory stop of the vehicle in which Smith and Taylor were driver and passenger, respectively. Obviously, a violation of a traffic law may justify the stopping of a vehicle. "As a general matter, the decision to stop an automobile is reasonable where the police have probable cause to believe that a traffic violation has occurred." Whren v.United States (1996), 517 U.S. 806, 810, 116 S.Ct. 1769, 1772,135 L.Ed.2d 89, 95. Depending on the totality of the circumstances, weaving within one's lane may be sufficient evidence to overcome the presumption of the unreasonableness of an investigatory stop. See State v. Gedeon (1992), 81 Ohio App.3d 617,611 N.E.2d 972.8 In fact, even if the alleged violation commonly occurs so that police may *Page 284 
"single out almost whomever they wish for a stop," the United States Supreme Court has refused to conclude that the infraction cannot give rise to a valid detention. See Whren, supra, at 818,116 S.Ct. at 1777, 135 L.Ed.2d at 101.
Furthermore, a police radio broadcast is a presumptively trustworthy source, see State v. Fultz (1968), 13 Ohio St.2d 79, 42 O.O.2d 259, 234 N.E.2d 593, and may provide reasonable suspicion of criminal activity, even if anonymous. State v.Franklin (1993), 86 Ohio App.3d 101, 104, 619 N.E.2d 1182, 1184.
In the instant case Officer Ober made an investigatory stop based on a radio broadcast providing a motorist's particularized description of a vehicle, its erratic driving, its location, its direction and its occupants. He observed the described vehicle weaving within its lane of travel. I believe that the combination of the broadcast and Officer Ober's observations was sufficient to justify the investigative stop. See Alabama v.White (1990), 496 U.S. 325, 110 S.Ct. 2412, 110 L.Ed.2d 301;State v. Franklin, supra; State v. Leonhardt (Sept. 25, 1996), Hamilton App. Nos. C-950193, C-950194, C-950258 and C-950259, unreported, 1996 WL 539787 (where officer's corroboration did not include observation of erratic driving, but only particulars of the vehicle, license number, and driver).
Because I conclude that the investigatory stop was justified, my analysis must include an examination of the "continued" detention of Smith and Taylor to determine whether it constituted an illegal seizure. Officer Watts, a Lockland drug interdiction officer, testified that he covered Officer Ober from the right rear corner of the vehicle while Officer Ober requested proof of identification from its occupants. When Officer Ober stepped away from the vehicle, another officer, Officer Torbert, approached it.9 Officer Watts pointed to his nose to indicate he smelled an odor of burnt marijuana coming from inside the car. Officer Watts testified that as part of his job, he smelled marijuana "all the time."
Officer Torbert asked Smith if anyone had been smoking marijuana, to which Smith responded that "they" had been smoking. Officer Torbert asked Smith to step from the vehicle and Officer Watts patted him down. Officer Watts asked if there was anything in the vehicle of which the police should be aware, such as drugs, money or weapons. Smith told the police that he had a nine-millimeter gun someplace in the vehicle. Officer Watts asked Taylor to get out of the vehicle and patted him down. Meanwhile, Officer Torbert removed a .25-caliber weapon from a book bag in the back seat next to where Taylor had been sitting. Officer Watts, upon securing Taylor, went back to the vehicle where Taylor had *Page 285 
been sitting and, in the left-hand pocket of a jacket, found a loaded magazine for the .25-caliber weapon. The officers removed Ako from the car, performed a patdown, and detained him. The officers continued to search the car for other weapons, and Officer Ober discovered the nine-millimeter, semiautomatic weapon to which Smith had referred in a large camera bag in the back seat. Officer Watts testified that the police officers then asked if there was anything else they should be aware of in the vehicle, to which they received a negative response. They then asked for and received consent to search the trunk, where they found $900 in currency in Taylor's suitcase.
According to Officer Ober, the police officers also impounded the vehicle, called a tow truck, and performed a further search pursuant to the impoundment. Officer Ober further testified that there was a strong odor of marijuana in the vehicle while they searched it, and that the police officers thought there might be drugs.10 They searched through suitcases in the trunk because of the weapons and to determine whether there was contraband.
It is without question that a police officer may detain an automobile for a time sufficient to investigate the reasonable, articulable suspicion for which the vehicle was initially stopped. The scope and duration of such stop, however, is limited to "effectuate the purpose for which the initial stop was made." State v. Venham (1994), 96 Ohio App.3d 649, 655,645 N.E.2d 831, 834, citing United States v. Brignoni-Ponce (1975),422 U.S. 873, 95 S.Ct. 2574, 45 L.Ed.2d 607; State v. Chatton
(1984), 11 Ohio St.3d 59, 63, 11 OBR 250, 253-254,463 N.E.2d 1237, 1240-1241; State v. Bevan (1992), 80 Ohio App.3d 126, 129,608 N.E.2d 1099, 1101. Thus, when detaining a motorist for a traffic violation, an officer may delay the motorist for a time period sufficient to issue a ticket or a warning. State v.Keathley (1988), 55 Ohio App.3d 130, 562 N.E.2d 932. During that time, an officer may run a computer check on a driver's license or license plates. See Delaware v. Prouse (1979), 440 U.S. 648,99 S.Ct. 1391, 59 L.Ed.2d 660. It is only when additional facts are encountered that give rise to a reasonable, articulable suspicion beyond that which prompted the initial stop that a police officer may continue the detention, and that detention may continue so long as the new suspicion exists, even if the suspicion that justified the initial stop has ceased. State v.Myers (1990), 63 Ohio App.3d 765, 771, 580 N.E.2d 61, 64; Statev. Venham, supra.
In this case, Smith and Taylor were being lawfully detained for the traffic offense when Officer Watts noticed the smell of marijuana and Officer Torbert asked Smith whether they had been smoking. At that time Officer Ober was still *Page 286 
determining the validity of the licenses and the registration of the vehicle. The smell of marijuana and Smith's response to the investigation of that smell created, during the lawful initial stop, additional facts to support a reasonable, articulable suspicion of separate illegal activity.11 Thus, because the initial stop was justified and the continued detention of Smith and Taylor was lawful, I would affirm the trial courts' judgments.
8 In fact, the Ohio Supreme Court has recently held that a stop of a vehicle based on probable cause that a traffic violation has occurred or was occurring is not unreasonable under the Fourth Amendment to the United States Constitution even if the police officer had some ulterior motive for making the stop. Dayton v. Erickson (1996), 76 Ohio St.3d 3,665 N.E.2d 1091, syllabus. Accord Whren v. United States, supra.
9 Officers Watts and Torbert were present as a result of Officer Ober's call to the dispatcher, made upon the Lincoln's initial failure to stop when Officer Ober activated his lights.
10 A "drug dog" brought to the scene later did not detect any drugs in the vehicle. The subsequent search did not reveal any burnt marijuana in the vehicle.
11 I note that other courts have determined that the odor of marijuana, in conjunction with other evidence, see State v.VanScoder (1994), 92 Ohio App.3d 853, 637 N.E.2d 374; State v.Caldwell (Nov. 27, 1995), Warren App. No. CA95-05-046, unreported, 1995 WL 695055; State v. Crowell (June 30, 1995), Williams App. No. WM-95-001, unreported, 1995 WL 386486, or standing alone, see State v. Garcia (1986), 32 Ohio App.3d 38,513 N.E.2d 1350; In the Matter of Coleman (Dec. 30, 1993), Cuyahoga App. No. 65459, unreported, 1993 WL 541582; State v.Bird (Dec. 31, 1992), Washington App. No. 92CA2, unreported, 1992 WL 396844, may constitute "probable cause," an even higher standard than reasonable suspicion. But, see, State v. Younts
(1993), 92 Ohio App.3d 708, 637 N.E.2d 64.